EX-99.6.i Fund: Aggressive Investors 1 Fund (the “Fund”) Fund Inception Date: 08/05/1994 Effective Date of Exhibit: 2/10/2012 General Provisions The Fund’s Advisory Fee will be accrued daily by the Fund’s Accountants on the books of the Fund. The Advisory Fee consists of a Base Advisory Fee that is subject to a Performance Adjustment, as described below. Base Advisory Fee As compensation for services rendered and the charges and expenses assumed and to be paid by the Adviser, the Fund will pay the Adviser a Base Advisory Fee computed quarterly and accrued daily at the following annual rate (the Base Advisory Fee Rate): (1) 0.90% of the value of the Fund’s average daily net assets up to $250,000,000; (2) 0.875% of the next $250,000,000 of such assets; and (3) 0.85% of such assets over $500,000,000. (4) 0.80% of such assets over $1,000,000,000. For purposes of calculating the Base Advisory Fee, the Fund’s average daily net assets shall be computed by adding the Fund’s total daily asset values less liabilities during the quarter and dividing the resulting total by the number of days in the quarter. The Fund’s expenses and fees, including the Base Advisory Fee, will be accrued daily based on prior day net assets and taken into account in determining daily net asset value. For any period less than a full calendar quarter, the Base Advisory Fee shall be prorated according to the proportion such period bears to a full calendar quarter. Performance Period The Performance Period shall consist of the most recent five-year period ending on the last day of the quarter (March 31, June 30, September 30, and December 31) that the New York Stock Exchange was open for trading. For example, on December 15, 2002, the relevant five-year period would be from January 1, 1998 through December 31, 2002. Calculation of Average Net Assets Prior to quarter-end, an estimate of the assets (for purposes of calculating the performance fee) through the end of the quarter will be calculated based on the last day’s net assets of the most recent month-end for the daily accrual amount. Using the example in the paragraph above, the net assets used in the month of December 2002 will be the last day’s net assets of November 2002, until the end of the month at which time actual net assets will be used. The Performance Adjustment Rate The Performance Adjustment Rate shall vary with the Fund’s performance as compared to the performance of the Standard & Poor’s 500 Composite Stock Price Index as published after the close of the market on the last day of the Performance Period (hereinafter “Index” or “S&P 500 Index”) with dividends reinvested and will range from an annual rate of -0.70% to +0.70%. The Performance Adjustment Rate will be calculated at an annualized rate of 4.67% of the cumulative difference between the performance of the Fund and that of the Index over the Performance Period, except that there will be no performance adjustment if the cumulative difference between the Fund’s performance and that of the Index is less than or equal to 2.00% (over the Performance Period). The factor of 4.67% assumes that the Adviser will achieve the maximum or minimum of the Performance Adjustment Rate with a cumulative total return difference between the Fund and the Index of plus or minus approximately 15% over the Performance Period (0.70% divided by 15.00% 4.67%). For example; assume that the Fund had a cumulative total return of 27.63% for the five-year period through December 31, 2002. During the same period, assume the Index with dividends reinvested had a cumulative total return of 21.21%. Then the Performance Adjustment Rate would be 4.67% times the difference in returns, or 4.67% times (27.63% - 21.21%) 0.30%. Calculation of Performance The Fund’s performance will be the cumulative percentage increase (or decrease) in its net asset value per share over the Performance Period and will be calculated as the sum of: (1) the change in the Fund’s net asset value per share during such period and (2) the value per share of the Fund distributions from income or capital gains (long- or short-term) having an ex-dividend date occurring within the Performance Period and assumed to have been reinvested at the net asset value on ex-date. Thus, the Fund’s performance will be calculated in accordance with the SEC’s standardized total return formula. Performance Adjustment The Performance Adjustment to be paid to the Adviser will be accrued daily during the last quarter of the Performance Period and paid shortly after the last day of the Performance Period. To determine the Performance Adjustment, the Performance Adjustment Rate shall be multiplied by the value of the Fund’s average daily net assets in the most recent Performance Period. The Fund’s Accountants will calculate the Fund’s performance adjustment after the end of each month to estimate the following month’s daily accrual. This accrual is also calculated by the Adviser. Any differences are rectified and the accrual is adjusted by the Fund’s Accountants. The performance adjustment is paid based on the actual performance adjustment calculated shortly after the last day of the performance period rather than the amount accrued and any over or under accrual is accounted for in the following quarter. Expenses in excess of any maximum expense limitation assumed by the Adviser, if any, shall not be included for the purpose of computing the daily net asset value of a Fund share. The Base Fee will be accrued daily, as explained above, and will be paid monthly to the Adviser during the quarter. However, in a period where a negative Performance Adjustment is applied, the Base Fee paid to the Adviser shall be the Base Fee adjusted for the negative Performance Adjustment. Continuing with the example above, the adjusted Advisory Fee applied to the period of time from October 1, 2002, through December 31, 2002, would be a Base Advisory Fee equal to an annualized rate of 0.90% (the Base Advisory Fee Rate) times the value of the Fund’s average daily net assets in the calendar quarter plus a Performance Adjustment equal to an annualized rate of 0.30% (the Performance Adjustment Rate) times the value of the Fund’s average daily net assets in the Performance Period. Fund Expenses & Limitations Fund expenses for the existing class of shares shall in no case exceed the maximum annual operating expense limitation of 1.75% of the value of its average net assets for the fiscal year. The Adviser will waive fees and/or pay Fund expenses, if necessary, to ensure the Fund’s expense ratio does not exceed the maximum operating expense limitation for the fiscal year. New classes of shares of the Fund may carry a different operating expense limitation.
